NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10200

                Plaintiff-Appellee,             D.C. Nos.
                                                2:21-cr-00001-GMN-BNW-1
 v.                                             2:21-cr-00001-GMN-BNW

RICKON AMYON WADE, AKA Ricky
Wade,                                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                             Submitted July 27, 2022**
                             San Francisco, California

Before: GRABER and OWENS, Circuit Judges, and BAKER,*** International
Trade Judge.

      Rickon Wade appeals from his 37-month sentence imposed following his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
jury conviction for: (1) Fraud and Misuse of Visas, Permits, and Documents in

violation of 18 U.S.C. § 1546(a); and (2) Misuse of a Social Security Number in

violation of 42 U.S.C. § 408(a)(7)(B). “[W]e review the district court’s

identification of the correct legal standard de novo and [its] factual findings for

clear error,” and the “district court’s application of the Sentencing Guidelines to

the facts of a given case . . . for abuse of discretion.” United States v. Gasca-Ruiz,

852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). As the parties are familiar with the

facts, we do not recount them here. We affirm.

      Wade challenges the district court’s application of a sentencing enhancement

under U.S.S.G. § 2B1.1(b)(11)(C)(i), which applies if the offense involved “the

unauthorized transfer or use of any means of identification unlawfully to produce

or obtain any other means of identification.” U.S.S.G. § 2B1.1(b)(11)(C)(i). Wade

contends that the enhancement does not apply because he used a means of

identification belonging to someone else to attempt to obtain a Nevada Real ID

under his own name—rather than another’s name—and Application Note 1

provides that, for § 2B1.1(b), “means of identification, shall be of an actual (i.e.,

not fictitious) individual, other than the defendant.” Id. § 2B1.1 cmt. n.1

(emphasis added). Even though Wade attempted to obtain a Nevada Real ID in his

own name, the district court properly applied the enhancement because the Nevada

Real ID he sought to obtain would have contained a Nevada ID number—a “means


                                           2
of identification”—that would have been unlawfully tied to the alien registration

number of another actual individual.1

      Contrary to Wade’s contention, the enhancement did not constitute

impermissible double counting because the statutes under which he was convicted

can be violated by using a fraudulent means of identification not connected to

another actual individual. See 18 U.S.C. § 1546(a); 42 U.S.C. § 408(a)(7)(B).

Here, the enhancement under U.S.S.G. § 2B1.1(b)(11)(C)(i) accounted for the

harm done to the other individual associated with the alien registration number that

Wade used. “There is nothing wrong with ‘double counting’ when it is necessary

to make the defendant’s sentence reflect the full extent of the wrongfulness of his

conduct.” United States v. Thornton, 511 F.3d 1221, 1228 (9th Cir. 2008) (citation

and internal quotation marks omitted).

      AFFIRMED.




1
  The district court’s decision is consistent with United States v. Melendrez, 389
F.3d 829 (9th Cir. 2004). We note that the Government incorrectly argues on
appeal that Melendrez is irrelevant because that case concerned the 2002 version of
the guideline, which ostensibly did not contain the same text as Application Note
10(C)(i). However, the wording in Application Note 10(C)(i) is found in the 2002
version under Application Note 7(C)(i). See U.S.S.G. § 2B1.1 cmt. n.7(C)(i)
(2002).

                                         3